         Case 1:20-cv-03589-JEB Document 129 Filed 05/03/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK, et al.,

                                Plaintiffs,

 v.                                                       Case No.: 1:20-cv-03589-JEB

 FACEBOOK, INC.,

                                Defendant.



                        THE STATES’ RESPONSE TO FACEBOOK’S
                        NOTICE OF SUPPLEMENTAL AUTHORITY

       The States submit this response to Facebook’s Notice of Supplemental Authority, ECF

No. 126, attaching Reveal Chat Holdco LLC v. Facebook, Inc., No. 5:20-cv-00363-BLF, 2021

WL 1615349 (N.D. Cal. Apr. 26, 2021). The Reveal Chat decision provides no basis whatsoever

for applying laches in this case. Three important factors distinguish the States’ case against

Facebook from the Reveal Chat case.

       First, the States bring this action as parens patriae in pursuit of their quasi-sovereign

interests, to protect the well-being of their residents and the States’ economies. The States bring

this suit under Section 16 of the Clayton Act, 15 U.S.C. § 26, which also empowers private

plaintiffs to bring suit. But unlike private litigants, the States presumptively bring federal

antitrust claims in the public interest. See Opp’n 10–12, ECF No. 121. In a case brought by a

private entity, there might be a concern that the plaintiff is using antitrust litigation to harm a

competitor or otherwise secure a market advantage; that concern simply is not present here.

       Second, the Reveal Chat plaintiffs’ claims differ in significant ways from the claims

brought by the States. The Reveal Chat decision focused on a specific change in policy that had a
         Case 1:20-cv-03589-JEB Document 129 Filed 05/03/21 Page 2 of 3




direct and singular impact on those plaintiffs. 2021 WL 1615349, at *1. In contrast, the States

allege that Facebook has engaged in an ongoing course of conduct to implement its buy-or-bury

strategy. See Opp’n 12–13. The Reveal Chat court held that the plaintiffs there suffered injury at

the time Facebook terminated their access to its APIs in 2015. 2021 WL 1615349, at *2–3. In

doing so, the Court declined to consider more recent conduct, reasoning that such conduct did

not harm the particular Plaintiffs in that case. That reasoning is inapplicable to a government

enforcement action such as this one, which is brought in the public interest and alleges a broad

and ongoing course of conduct harming the States’ citizens, harms that continue to the present.

See Opp’n 14, 44–45.

       Finally, the Reveal Chat decision focuses almost exclusively on the statute of limitations,

only addressing laches in a single sentence. 2021 WL 1615349, at *5. The decision does not

address the questions of fact inherent in Facebook’s claim that the States’ allegations of a

continuing course of conduct are barred by laches, or Facebook’s burden to demonstrate

prejudice (a burden that is heightened in the context of a government enforcement action such as

this one). See Opp’n 10, 15. Nor does it discuss the significant public policy in favor of antitrust

enforcement by the States, or any other equitable concern necessary to evaluate whether laches

should apply.


DATED: April 30, 2021                         Respectfully Submitted,

                                              FOR PLAINTIFF STATE OF NEW YORK
                                              LETITIA JAMES
                                              Attorney General

                                              /s/ Zachary W. Biesanz
                                              Zachary W. Biesanz
                                              Assistant Attorney General
Case 1:20-cv-03589-JEB Document 129 Filed 05/03/21 Page 3 of 3




                            Christopher D’Angelo (D.C. Bar No. 502220)
                                 Chief Deputy Attorney General
                            Elinor R. Hoffmann, Antitrust Bureau Chief
                            Kevin Wallace, Senior Enforcement Counsel
                            Benjamin Cole, Assistant Attorney General
                            Nathaniel Kosslyn, Assistant Attorney General
                            Beatriz Marques, Assistant Attorney General
                            Amber Wessels-Yen, Assistant Attorney General

                            New York State Office of the Attorney General
                            28 Liberty Street
                            New York, NY 10005
                            Telephone: (212) 416-8284
                            Email: Zach.Biesanz@ag.ny.gov

                            Counsel for Plaintiff State of New York
